                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 1 of 43 Page ID #:596



                                                  1   Reed Aljian (State Bar No. 211010)
                                                        ra@dallp.com
                                                  2   Justin E. D. Daily (State Bar No. 209772)
                                                        jd@dallp.com
                                                  3   Rochelle Calderon Rotea (State Bar No. 325417)
                                                        rochelle@dallp.com
                                                  4   DAILY ALJIAN LLP
                                                      100 Bayview Circle, Suite 5500
                                                  5   Newport Beach, CA 92660
                                                      Telephone: 949.861.2524
                                                  6   Facsimile: 949.269.6364
                                                  7 Attorneys for Defendant
                                                    COMMUNICATION CENTER BEREA U.S.A. LLC,
                                                  8 erroneously sued as INTERNATIONAL BEREA USA
                                                  9
                                                                               UNITED STATES DISTRICT COURT
                                                 10
                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                 11
                                                                               WESTERN DIVISION - LOS ANGELES
                                                 12
                                                      SOCHIL MARTIN,                           Case No.: 2:20−cv−01437 ODW (ASx)
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13
                                                                  Plaintiff,                   DEFENDANT COMMUNICATION
                                                 14                                            CENTER BEREA U.S.A. LLC’S
                                                            v.
                                                                                               ANSWER TO PLAINTIFF SOCHIL
                                                 15
                                                      LA LUZ DEL MUNDO, an                     MARTIN’S COMPLAINT
                                                 16   unincorporated association, NAASÓN       Complaint Filed: February 12, 2020
                                                 17   JOAQUÍN GARCÍA, an individual, EL        Trial Date:      None Set
                                                      CONSEJO DE OBISPOS, an
                                                 18   unincorporated association,              DEMAND FOR JURY TRIAL
                                                 19   INTERNATIONAL BEREA USA, an
                                                      unincorporated association, GILBERTO
                                                 20   GARCÍA GRANADOS, an individual,
                                                 21   JOSE HERNANDEZ, an individual,
                                                      UZZIEL JOAQUÍN, an individual,
                                                 22   SILVERIO CORONADO, an individual,
                                                 23   AURELIO ZAVALETA, an individual,
                                                      JOSE LUIS ESTRADA, an individual,
                                                 24   JONATHAN MENDOZA, an individual,
                                                 25   ALMA ZAMORA DE JOAQUÍN, an
                                                      individual, BENJAMIN JOAQUÍN
                                                 26   GARCÍA, an individual, RAHEL
                                                 27   JOAQUÍN GARCÍA, an individual,
                                                      ADORAIM JOAQUÍN ZAMORA, an
                                                 28

                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 2 of 43 Page ID #:597



                                                  1 individual, DAVID MENDOZA, an
                                                  2 individual and DOES 1 through 10,
                                                    inclusive.
                                                  3
                                                                 Defendants.
                                                  4
                                                  5
                                                  6
                                                  7
                                                  8
                                                  9
                                                 10
                                                 11
                                                 12
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13
                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28
                                                                                             1
                                                                 COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 3 of 43 Page ID #:598



                                                  1         Defendant Communication Center Berea U.S.A. LLC, erroneously sued as
                                                  2   International Berea USA (“Defendant”), an unincorporated association, in answer to
                                                  3   Plaintiff Sochil Martin’s (“Plaintiff”) Complaint (the “Complaint”), and without
                                                  4   waiving any and all affirmative defenses stated herein and preserved by law, admits,
                                                  5   denies, and alleges as follows:
                                                  6         1.     In response to Paragraph 1 of the Complaint, Defendant denies each
                                                  7   allegation therein.
                                                  8         2.     In response to Paragraph 2 of the Complaint, Defendant denies each
                                                  9   allegation therein.
                                                 10         3.     In response to Paragraph 3 of the Complaint, Defendant denies each
                                                 11   allegation therein.
                                                 12         4.     In In response to Paragraph 4 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13   allegation therein.
                                                 14         5.     In response to Paragraph 5 of the Complaint, Defendant denies each
                                                 15   allegation therein.
                                                 16         6.     In response to Paragraph 6 of the Complaint, Defendant denies each
                                                 17   allegation therein.
                                                 18         7.     In response to Paragraph 7 of the Complaint, Defendant denies each
                                                 19   allegation therein.
                                                 20         8.     In response to Paragraph 8 of the Complaint, Defendant denies each
                                                 21   allegation therein.
                                                 22         9.     In response to Paragraph 9 of the Complaint, Defendant denies each
                                                 23   allegation therein.
                                                 24
                                                 25
                                                 26
                                                 27                                JURISDICTION AND VENUE
                                                 28
                                                                                                1
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 4 of 43 Page ID #:599



                                                  1         10.    In response to Paragraph 10 of the Complaint, this Paragraph contains
                                                  2   legal assertions which do not require an answer. To the extent any response is
                                                  3   required, the allegations are denied.
                                                  4         11.    In response to Paragraph 11 of the Complaint, this Paragraph contains
                                                  5   legal assertions which do not require an answer. To the extent any response is
                                                  6   required, the allegations are denied.
                                                  7         12.    In response to Paragraph 12 of the Complaint, this Paragraph contains
                                                  8   legal assertions which do not require an answer. To the extent any response is
                                                  9   required, the allegations are denied.
                                                 10                                       THE PARTIES
                                                 11         13.    In response to Paragraph 13 of the Complaint, Defendant lacks
                                                 12   knowledge or information sufficient to form a belief about the truth of the
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13   allegation that Plaintiff currently is a United States citizen. Plaintiff’s residency is a
                                                 14   legal assertion which does not require a response. To the extent any response is
                                                 15   required, Defendant lacks knowledge or information sufficient to form a belief
                                                 16   about the truth of the allegation and, on that basis, the allegation is denied.
                                                 17   Defendant denies the remaining allegations therein.
                                                 18         14.    In response to Paragraph 14 of the Complaint, Defendant admits there
                                                 19   is a La Luz Del Mundo church in Guadalajara, Mexico. Defendant admits that there
                                                 20   are legal entities incorporated in California and registered with the Secretary of
                                                 21   State that practice La Luz Del Mundo religious doctrine and practices. The
                                                 22   allegations regarding “unincorporated association” and “affiliates” are legal
                                                 23   assertions which do not require an answer. To the extent any response is required,
                                                 24   the allegation is denied. Defendant denies each remaining allegation therein.
                                                 25         15.    In response to Paragraph 15 of the Complaint, Defendant denies the
                                                 26   allegations therein. Defendant denies Plaintiff’s characterizations of religious
                                                 27
                                                 28
                                                                                                   2
                                                                   COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 5 of 43 Page ID #:600



                                                  1   doctrine and the allegations therein. Defendant further asserts First Amendment
                                                  2   Rights regarding allegations as to religion and religious doctrine.
                                                  3         16.    In response to Paragraph 16 of the Complaint, Defendant denies the
                                                  4   allegations therein. Defendant denies Plaintiff’s characterizations of religious
                                                  5   doctrine and the allegations therein. Defendant further asserts First Amendment
                                                  6   Rights regarding allegations as to religion and religious doctrine.
                                                  7         17.    In response to Paragraph 17 of the Complaint, Defendant denies the
                                                  8   allegations therein.
                                                  9         18.    In response to Paragraph 18 of the Complaint, Defendant admits that
                                                 10   there are legal entities incorporated in Mexico that practice La Luz Del Mundo
                                                 11   religious doctrine and practices. Defendant denies the remaining allegations therein,
                                                 12   as characterized.
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13         19.    In response to Paragraph 19 of the Complaint, Defendant admits that
                                                 14   Defendant Naasón Joaquin Garcia (the “Defendant Naasón Garcia”) is a United
                                                 15   States citizen and that he has traveled between Mexico and California from time to
                                                 16   time. The allegations regarding “residence” is a legal assertion which does not
                                                 17   require an answer. To the extent any response is required, Defendant lacks
                                                 18   knowledge or information sufficient to support the truth of the allegation and, on
                                                 19   that basis, the allegation is denied. Defendant denies the remaining allegations
                                                 20   therein.
                                                 21         20.    In response to Paragraph 20 of the Complaint, Defendant admits that
                                                 22   the Defendant Naasón Garcia is the son of Samuel Joaquín Flores. The allegation
                                                 23   regarding “residence” is a legal assertion, which does not require a response. To the
                                                 24   extent any response is required, the allegation is denied. Defendant denies each
                                                 25   remaining allegation therein.
                                                 26         21.    In response to Paragraph 21 of the Complaint, Defendant admits that
                                                 27   Defendant Naasón Garcia served as a minister of the church located at 112 North
                                                 28
                                                                                                 3
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 6 of 43 Page ID #:601



                                                  1   Arizona Avenue, Los Angeles, California. Defendant denies the remaining
                                                  2   allegations therein.
                                                  3         22.    In response to Paragraph 22 of the Complaint, the allegation that
                                                  4   LLDM is an “unincorporated association” is a legal assertion, which does not
                                                  5   require a response. To the extent any response is required, the allegation is denied.
                                                  6   Defendant admits that Defendant Naasón Garcia holds the title Apostle, that he
                                                  7   became Apostle on December 14, 2014. Defendant denies the remaining
                                                  8   allegations therein.
                                                  9         23.    In response to Paragraph 23 of the Complaint, Defendant denies the
                                                 10   allegations therein.
                                                 11         24.    In response to Paragraph 24 of the Complaint, Defendant denies the
                                                 12   allegations therein.
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13         25.    In response to Paragraph 25 of the Complaint, the allegation that
                                                 14   Defendant el Consejo de Obispos (translation, Council of Bishops) is an
                                                 15   “unincorporated association” is a legal assertion, which does not require a response.
                                                 16   To the extent any response is required, the allegation is denied. Defendant denies
                                                 17   the remaining allegations therein, as alleged.
                                                 18         26.    In response to Paragraph 26 of the Complaint, Defendant admits that
                                                 19   Defendant Gilberto García Granados is a Mexican citizen. The allegations
                                                 20   regarding “unincorporated association” and “residence” are legal assertions, which
                                                 21   do not require a response. To the extent any response is required, the allegations are
                                                 22   denied. Defendant denies the remaining allegations therein.
                                                 23         27.    In response to Paragraph 27 of the Complaint, Defendant admits that
                                                 24   Defendant Jose Hernandez is a United States citizen. The allegations regarding
                                                 25   “unincorporated association” and “residence” are legal assertions, which do not
                                                 26   require a response. To the extent any response is required, the allegations are
                                                 27   denied. Defendant denies the remaining allegations therein.
                                                 28
                                                                                                 4
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 7 of 43 Page ID #:602



                                                  1         28.    In response to Paragraph 28 of the Complaint, Defendant admits
                                                  2   Defendant Uzziel Joaquin is a United States citizen, is the son of Samuel Garcia
                                                  3   and is the brother of Naasón Garcia. The allegations regarding “unincorporated
                                                  4   association” and “residence” are legal assertions, which do not require a response.
                                                  5   To the extent any response is required, the allegations are denied. Defendant denies
                                                  6   the remaining allegations therein.
                                                  7         29.    In response to Paragraph 29 of the Complaint, the allegations
                                                  8   regarding “unincorporated association” and “residence” are legal assertions, which
                                                  9   do not require a response. To the extent any response is required, the allegations are
                                                 10   denied. Defendant denies the remaining allegations therein.
                                                 11         30.    In response to Paragraph 30 of the Complaint, the allegations
                                                 12   regarding “unincorporated association” and “residence” are legal assertions, which
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13   do not require a response. To the extent any response is required, the allegations are
                                                 14   denied. Defendant denies the remaining allegations therein.
                                                 15         31.    In response to Paragraph 31 of the Complaint, the allegations
                                                 16   regarding “unincorporated association” and “residence” are legal assertions, which
                                                 17   do not require a response. To the extent any response is required, the allegations are
                                                 18   denied. Defendant denies the remaining allegations therein.
                                                 19         32.    In response to Paragraph 32 of the Complaint, the allegations
                                                 20   regarding “unincorporated association” and “residence” are legal assertions, which
                                                 21   do not require a response. To the extent any response is required, the allegations are
                                                 22   denied. Defendant denies the remaining allegations therein.
                                                 23         33.    In response to Paragraph 33 of the Complaint, Defendant denies that
                                                 24   Ms. Martin has suffered any losses or damages and denies the allegations of
                                                 25   wrongful conduct. Defendant lacks knowledge or information sufficient to form a
                                                 26   belief about the truth of the remaining allegations therein and, on that basis, denies
                                                 27   each allegation.
                                                 28
                                                                                                  5
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 8 of 43 Page ID #:603



                                                  1         34.    In response to Paragraph 34 of the Complaint, Defendant admits that
                                                  2   Alma Zamora De Joaquín is a United States citizen and that she is Defendant
                                                  3   Naasón Joaquin Garcia’s wife. The allegations regarding “residence” is a legal
                                                  4   assertion, which does not require a response. Defendant denies the remaining
                                                  5   allegations therein.
                                                  6         35.    In response to Paragraph 35 of the Complaint, Defendant admits that
                                                  7   Defendant Benjamin Joaquín García is a United States citizen and that he is
                                                  8   Defendant Naasón Garcia’s brother. The allegation regarding “residence” is a
                                                  9   legal assertion, which does not require a response. To the extent any response is
                                                 10   required, the allegation is denied. Defendant denies the remaining allegations
                                                 11   therein.
                                                 12         36.    In response to Paragraph 36 of the Complaint, Defendant admits that
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13   Rahel Joaquín García is a United States citizen and is Defendant Naasón Garcia’s
                                                 14   sister. The allegation regarding “residence” is a legal assertion, which does not
                                                 15   require a response. To the extent any response is required, the allegation is denied.
                                                 16   Defendant denies the remaining allegations therein.
                                                 17         37.    In response to Paragraph 37 of the Complaint, Defendant admits that
                                                 18   Adoraim Joaquín Zamora is a United States citizen and that he is Naasón Garcia’s
                                                 19   son. The allegation regarding “residence” is a legal assertion, which does not
                                                 20   require a response. To the extent any response is required, the allegation is denied.
                                                 21   Defendant denies the remaining allegations therein.
                                                 22         38.    In response to Paragraph 38 of the Complaint, Defendant admits that
                                                 23   David Mendoza is a United States citizen. Defendant denies the remaining
                                                 24   allegations therein.
                                                 25         39.    In response to Paragraph 39 of the Complaint, this Paragraph contains
                                                 26   legal assertions which do not require a response. To the extent any response is
                                                 27   required, each and every allegation is denied.
                                                 28
                                                                                                6
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 9 of 43 Page ID #:604



                                                  1                              GENERAL ALLEGATIONS
                                                  2         40.    In response to Paragraph 40 of the Complaint, Defendant denies each
                                                  3   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                  4   Defendant further asserts First Amendment Rights regarding allegations as to
                                                  5   religion and religious doctrine.
                                                  6         41.    In response to Paragraph 41 of the Complaint, Defendant denies each
                                                  7   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                  8   Defendant further asserts First Amendment Rights regarding allegations as to
                                                  9   religion and religious doctrine.
                                                 10         42.    In response to Paragraph 42 of the Complaint, Defendant denies each
                                                 11   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                 12   Defendant further asserts First Amendment Rights regarding allegations as to
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13   religion and religious doctrine.
                                                 14         43.    In response to Paragraph 43 of the Complaint, Defendant admits there
                                                 15   is a church in Guadalajara, Mexico. Defendant contends that that the website speaks
                                                 16   for itself. Except as otherwise admitted, Defendant denies each allegation therein.
                                                 17         44.    In response to Paragraph 44 of the Complaint, Defendant denies each
                                                 18   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                 19   Defendant further asserts First Amendment Rights regarding allegations as to
                                                 20   religion and religious doctrine.
                                                 21         45.    In response to Paragraph 45 of the Complaint, Defendant denies each
                                                 22   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                 23   Defendant further asserts First Amendment Rights regarding allegations as to
                                                 24   religion and religious doctrine.
                                                 25         46.    In response to Paragraph 46 of the Complaint, Defendant denies the
                                                 26   allegations therein.
                                                 27
                                                 28
                                                                                                  7
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 10 of 43 Page ID #:605



                                                1         47.    In response to Paragraph 47 of the Complaint, Defendant admits that
                                                2   Defendant Naasón Garcia is the spiritual guide of the La Luz Del Mundo religious
                                                3   beliefs and that the ecclesiastical structure of these beliefs is hierarchical in nature.
                                                4   Except as otherwise admitted, Defendant denies each remaining allegation therein,
                                                5   including Plaintiff’s characterizations of religious doctrine. Defendant further
                                                6   asserts First Amendment Rights regarding allegations as to religion and religious
                                                7   doctrine.
                                                8         48.    In response to Paragraph 48 of the Complaint, Defendant denies each
                                                9   allegation therein, including Plaintiff’s characterizations of ecclesiastical
                                               10   procedures and doctrine. Defendant further asserts First Amendment Rights
                                               11   regarding allegations as to religion and religious doctrine.
                                               12         49.    In response to Paragraph 49 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein.
                                               14         50.    In response to Paragraph 50 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         51.    In response to Paragraph 51 of the Complaint, the information posted
                                               17   on Facebook speaks for itself. Defendant denies each remaining allegation, as
                                               18   alleged.
                                               19         52.    In response to Paragraph 52 of the Complaint, Defendant denies each
                                               20   allegation therein, as alleged.
                                               21         53.    In response to Paragraph 53 of the Complaint, Defendant denies each
                                               22   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                               23   Defendant further asserts First Amendment Rights regarding allegations as to
                                               24   religion and religious doctrine.
                                               25         54.    In response to Paragraph 54 of the Complaint, Defendant denies each
                                               26   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                               27
                                               28
                                                                                                 8
                                                                 COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 11 of 43 Page ID #:606



                                                1   Defendant further asserts First Amendment Rights regarding allegations as to
                                                2   religion and religious doctrine.
                                                3         55.    In response to Paragraph 55 of the Complaint, Defendant denies each
                                                4   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                5   Defendant further asserts First Amendment Rights regarding allegations as to
                                                6   religion and religious doctrine.
                                                7         56.    In response to Paragraph 56 of the Complaint, Defendant denies each
                                                8   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                9   Defendant further asserts First Amendment Rights regarding allegations as to
                                               10   religion and religious doctrine.
                                               11         57.    In response to Paragraph 57 of the Complaint, Defendant denies each
                                               12   allegation therein, including Plaintiff’s characterizations of religious doctrine.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   Defendant further asserts First Amendment Rights regarding allegations as to
                                               14   religion and religious doctrine.
                                               15         58.    In response to Paragraph 58 of the Complaint, Defendant denies each
                                               16   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                               17   Defendant further asserts First Amendment Rights regarding allegations as to
                                               18   religion and religious doctrine.
                                               19         59.    In response to Paragraph 59 of the Complaint, Defendant admits that
                                               20   services are generally held three times per day. Defendant denies the remaining
                                               21   allegations therein, including Plaintiff’s characterizations of religious doctrine.
                                               22   Defendant further asserts First Amendment Rights regarding allegations as to
                                               23   religion and religious doctrine.
                                               24         60.    In response to Paragraph 60 of the Complaint, Defendant denies the
                                               25   allegations therein.
                                               26
                                               27
                                               28
                                                                                                9
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 12 of 43 Page ID #:607



                                                1        61.    In response to Paragraph 61 of the Complaint, Defendant admits that
                                                2   members are advised of the use of certain donations, including for certain special
                                                3   projects. Defendant denies each remaining allegation therein.
                                                4        62.    In response to Paragraph 62 of the Complaint, Defendant admit that
                                                5   members are advised of the use of certain donated funds. Defendant denies each
                                                6   remaining allegation therein.
                                                7        63.    In response to Paragraph 63 of the Complaint, Defendant denies each
                                                8   allegation therein.
                                                9        64.    In response to Paragraph 64 of the Complaint, Defendant denies each
                                               10   allegation therein.
                                               11        65.    In response to Paragraph 65 of the Complaint, Defendant denies each
                                               12   allegation therein.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13        66.    In response to Paragraph 66 of the Complaint, Defendant admits that
                                               14   Defendant Benjamin Joaquin is a part owner of a residential property in Palos
                                               15   Verdes, California. Defendant denies the remaining allegations therein.
                                               16        67.    In response to Paragraph 67 of the Complaint, Defendant denies the
                                               17   allegations therein.
                                               18        68.    In response to Paragraph 68 of the Complaint, Defendant denies the
                                               19   allegations therein.
                                               20        69.    In response to Paragraph 69 of the Complaint, Defendant denies the
                                               21   allegations therein.
                                               22        70.    In response to Paragraph 70 of the Complaint, Defendant admits that
                                               23   members are encouraged to make donations to the church where they attend
                                               24   services. Defendant denies the remaining allegations therein.
                                               25        71.    In response to Paragraph 71 of the Complaint, Defendant admits that
                                               26   individuals do provide volunteer services. Defendant denies the remaining
                                               27   allegations therein.
                                               28
                                                                                             10
                                                               COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 13 of 43 Page ID #:608



                                                1        72.    In response to Paragraph 72 of the Complaint, Defendant admits that
                                                2   members celebrate Defendant Naasón Garcia’s birthday. Defendant denies the
                                                3   remaining allegations therein.
                                                4        73.    In response to Paragraph 73 of the Complaint, Defendant denies the
                                                5   allegations therein.
                                                6        74.    In response to Paragraph 74 of the Complaint, Defendant denies the
                                                7   allegations therein, including Plaintiff’s characterizations of religious doctrine.
                                                8   Defendant further asserts First Amendment Rights regarding allegations as to
                                                9   religion and religious doctrine.
                                               10        75.    In response to Paragraph 75 of the Complaint, Defendant denies the
                                               11   allegations therein, including Plaintiff’s characterizations of religious doctrine.
                                               12   Defendant further asserts First Amendment Rights regarding allegations as to
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   religion and religious doctrine.
                                               14        76.    In response to Paragraph 76 of the Complaint, Defendant denies the
                                               15   allegations therein, including Plaintiff’s characterizations of religious doctrine.
                                               16   Defendant further asserts First Amendment Rights regarding allegations as to
                                               17   religion and religious doctrine.
                                               18        77.    In response to Paragraph 77 of the Complaint, Defendant denies each
                                               19   allegation therein.
                                               20        78.    In response to Paragraph 78 of the Complaint, Defendant denies each
                                               21   allegation therein.
                                               22        79.    In response to Paragraph 79 of the Complaint, Defendant denies each
                                               23   allegation therein.
                                               24        80.    In response to Paragraph 80 of the Complaint, Defendant denies each
                                               25   allegation therein.
                                               26        81.    In response to Paragraph 81 of the Complaint, Defendant admits to the
                                               27   existence of a group called Los Incondicionales. Defendant denies each remaining
                                               28
                                                                                               11
                                                               COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 14 of 43 Page ID #:609



                                                1   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                2   Defendant further asserts First Amendment Rights regarding allegations as to
                                                3   religion and religious doctrine.
                                                4         82.   In response to Paragraph 82 of the Complaint, Defendant denies each
                                                5   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                                6   Defendant further asserts First Amendment Rights regarding allegations as to
                                                7   religion and religious doctrine.
                                                8         83.   In response to Paragraph 83 of the Complaint, Defendant denies each
                                                9   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                               10   Defendant further asserts First Amendment Rights regarding allegations as to
                                               11   religion and religious doctrine.
                                               12         84.   In response to Paragraph 84 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein, including Plaintiff’s characterizations of religious doctrine.
                                               14   Defendant further asserts First Amendment Rights regarding allegations as to
                                               15   religion and religious doctrine.
                                               16         85.   In response to paragraph 85 of the Complaint, Defendant is informed
                                               17   that Plaintiff’s mother suffered from drug and alcohol abuse and abandoned
                                               18   Plaintiff at a young age. Defendant denies each remaining allegation therein,
                                               19   including Plaintiff’s characterizations of religious doctrine. Defendant further
                                               20   asserts First Amendment Rights regarding allegations as to religion and religious
                                               21   doctrine.
                                               22         86.   In response to Paragraph 86 of the Complaint, Defendant is informed
                                               23   Plaintiff has attended public school. Defendant denies each remaining allegation
                                               24   therein.
                                               25         87.   In response to Paragraph 87 of the Complaint, Defendant lacks
                                               26   knowledge or information that would support the truth of the allegations regarding
                                               27
                                               28
                                                                                               12
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 15 of 43 Page ID #:610



                                                1   Plaintiff’s discussions with her aunt and, on that basis, denies each allegation.
                                                2   Defendant denies each remaining allegation therein.
                                                3         88.    In response to Paragraph 88 of the Complaint, Defendant denies each
                                                4   allegation therein.
                                                5         89.    In response to Paragraph 89 of the Complaint, Defendant denies each
                                                6   allegation therein. Defendant further denies Plaintiff’s characterizations of religious
                                                7   doctrine and asserts First Amendment Rights regarding allegations as to religion
                                                8   and religious doctrine.
                                                9         90.    In response to Paragraph 90 of the Complaint, Defendant denies each
                                               10   allegation therein.
                                               11         91.    In response to Paragraph 91 of the Complaint, Defendant denies each
                                               12   allegation therein.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         92.    In response to Paragraph 92 of the Complaint, Defendant lacks
                                               14   knowledge or information that would support the truth of the allegations whether
                                               15   Plaintiff attended any particular event. Defendant denies each remaining allegation
                                               16   therein.
                                               17         93.    In response to Paragraph 93 of the Complaint, Defendant lacks
                                               18   knowledge or information that would support the truth of the allegations therein
                                               19   and, on that basis, deny each allegation therein.
                                               20         94.    In response to Paragraph 94 of the Complaint, Defendant lacks
                                               21   knowledge or information that would support the truth of the allegations that
                                               22   Plaintiff sold church items. Except as otherwise admitted, Defendant denies each
                                               23   remaining allegation therein.
                                               24         95.    In response to Paragraph 95 of the Complaint, Defendant lacks
                                               25   knowledge or information that would support the truth of the allegations therein
                                               26   and, on that basis denies each allegation therein.
                                               27
                                               28
                                                                                               13
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 16 of 43 Page ID #:611



                                                1         96.    In response to Paragraph 96 of the Complaint, Defendant denies each
                                                2   allegation therein.
                                                3         97.    In response to Paragraph 97 of the Complaint, Defendant denies each
                                                4   allegation therein.
                                                5         98.    In response to Paragraph 98 of the Complaint, Defendant denies each
                                                6   allegation therein.
                                                7         99.    In response to Paragraph 99 of the Complaint, Defendant lacks
                                                8   knowledge or information that would support the truth of the allegations therein
                                                9   and, on that basis, denies each allegation.
                                               10         100. In response to Paragraph 100 of the Complaint, Defendant denies each
                                               11   allegation therein.
                                               12         101. In response to Paragraph 101 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein.
                                               14         102. In response to Paragraph 102 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         103. In response to Paragraph 103 of the Complaint, Defendant denies each
                                               17   allegation therein.
                                               18         104. In response to Paragraph 104 of the Complaint, Defendant denies each
                                               19   allegation therein.
                                               20         105. In response to Paragraph 105 of the Complaint, Defendant admits
                                               21   Plaintiff was in a car accident, that resulted in one death. Defendant lacks
                                               22   knowledge or information that would support the truth of the allegations remaining
                                               23   allegations and, on that basis, denies each allegation.
                                               24         106. In response to Paragraph 106 of the Complaint, Defendant lacks
                                               25   knowledge or information that would support the truth of the allegations as to
                                               26   whether Plaintiff planned to attend college, applied to New York University’s film
                                               27   school, was accepted, or directed her attention to California State University at
                                               28
                                                                                                  14
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 17 of 43 Page ID #:612



                                                1   Northridge and, on that basis, denies each allegation. Defendant denies each
                                                2   remaining allegation therein, including those allegations regarding Defendant
                                                3   Naasón Garcia.
                                                4         107. In response to Paragraph 107 of the Complaint, Defendant lacks
                                                5   knowledge or information that would support the truth of the allegations that she
                                                6   received a scholarship or the amount of the alleged scholarship and, on that basis,
                                                7   denies each allegation. Defendant denies each remaining allegation therein.
                                                8         108. In response to Paragraph 108 of the Complaint, Defendant lacks
                                                9   knowledge or information that would support the truth of the allegations that
                                               10   Plaintiff was “subjected to sexual abuse by her uncle,” and, on that basis, denies the
                                               11   allegation. Defendant denies each remaining allegation therein.
                                               12         109. In response to Paragraph 109 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein.
                                               14         110. In response to Paragraph 110 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         111. In response to Paragraph 111 of the Complaint, Defendant denies each
                                               17   allegation therein.
                                               18         112. In response to Paragraph 112 of the Complaint, Defendant denies each
                                               19   allegation therein.
                                               20         113. In response to Paragraph 113 of the Complaint, Defendant lacks
                                               21   knowledge or information that would support the truth of the allegations that
                                               22   Plaintiff “got a job at a restaurant,” and, on that basis, denies the allegation.
                                               23   Defendant denies each remaining allegation therein.
                                               24         114. In response to Paragraph 114 of the Complaint, Defendant denies each
                                               25   allegation therein.
                                               26         115. In response to Paragraph 115 of the Complaint, Defendant denies each
                                               27   allegation therein.
                                               28
                                                                                                15
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 18 of 43 Page ID #:613



                                                1         116. In response to Paragraph 116 of the Complaint, Defendant denies each
                                                2   allegation therein.
                                                3         117. In response to Paragraph 117 of the Complaint, Defendant denies each
                                                4   allegation therein.
                                                5         118. In response to Paragraph 118 of the Complaint, Defendant lacks
                                                6   knowledge or information that would support the truth of the allegations that Ms.
                                                7   Martin enrolled in film school classes and, on that basis, denies each allegation.
                                                8   Defendant denies the remaining allegations therein.
                                                9         119. In response to Paragraph 119 of the Complaint, Defendant denies each
                                               10   allegation therein.
                                               11         120. In response to Paragraph 120 of the Complaint, Defendant denies each
                                               12   allegation therein.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         121. In response to Paragraph 121 of the Complaint, Defendant is informed
                                               14   Plaintiff lived in Ensenada, Mexico for a period of time. Defendant lacks
                                               15   knowledge or information that would support the truth of the allegations that
                                               16   Plaintiff’s husband “worked for a local council woman” and, on that basis, denies
                                               17   the allegation. Defendant denies each remaining allegation therein.
                                               18         122. In response to Paragraph 122 of the Complaint, Defendant denies
                                               19   Plaintiff was coerced or called upon for any purposes by any Defendant in the
                                               20   Complaint. Defendant lacks knowledge or information that would support the truth
                                               21   of the remaining allegations therein and, on that basis, denies each allegation.
                                               22         123. In response to Paragraph 123 of the Complaint, Defendant admits there
                                               23   exists a committee called Regional Alliance of Student Professionals. Defendant
                                               24   denies Plaintiff’s remaining allegations therein.
                                               25         124. In response to Paragraph 124 of the Complaint, Defendant denies each
                                               26   allegation therein.
                                               27
                                               28
                                                                                               16
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 19 of 43 Page ID #:614



                                                1         125. In response to Paragraph 125 of the Complaint, Defendant lacks
                                                2   knowledge or information that would support the truth of the allegations that
                                                3   Plaintiff’s husband “had a job with the local city council” or that she “lived near the
                                                4   poverty line” and, on that basis, denies the allegations. Defendant denies all
                                                5   remaining allegations therein.
                                                6         126. In response to paragraph 126 of the Complaint, Defendant denies each
                                                7   allegation therein.
                                                8         127. In response to paragraph 127 of the Complaint, Defendant admits that
                                                9   Samuel Garcia died in December 2014, that Defendant Naasón Garcia was not
                                               10   Samuel’s eldest son, and that it was announced at that time that Naasón Garcia
                                               11   would be the next Apostle. Defendant denies each remaining allegation.
                                               12         128. In response to Paragraph 128 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein.
                                               14         129. In response to Paragraph 129 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         130. In response to Paragraph 130 of the Complaint, Defendant denies each
                                               17   allegation therein. Defendant further denies Plaintiff’s characterizations of religious
                                               18   doctrine and asserts First Amendment Rights regarding allegations as to religion
                                               19   and religious doctrine.
                                               20         131. In response to Paragraph 131 of the Complaint, Defendant denies each
                                               21   allegation therein.
                                               22         132. In response to Paragraph 132 of the Complaint, Defendant denies each
                                               23   allegation therein.
                                               24         133. In response to Paragraph 133 of the Complaint, Defendant denies each
                                               25   allegation therein.
                                               26         134. In response to Paragraph 134 of the Complaint, Defendant denies each
                                               27   allegation therein.
                                               28
                                                                                               17
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 20 of 43 Page ID #:615



                                                1         135. In response to Paragraph 135 of the Complaint, Defendant denies each
                                                2   allegation therein.
                                                3         136. In response to Paragraph 136 of the Complaint, Defendant denies each
                                                4   allegation therein.
                                                5         137. In response to Paragraph 137 of the Complaint, Defendant denies each
                                                6   allegation therein.
                                                7         138. In response to Paragraph 138 of the Complaint, Defendant lacks
                                                8   knowledge or information that would support the truth of the allegations that
                                                9   Plaintiff attempted to commit suicide by an overdose of drugs and alcohol.
                                               10   Defendant denies each remaining allegation therein.
                                               11         139. In response to Paragraph 139 of the Complaint, Defendant denies each
                                               12   allegation therein.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         140. In response to Paragraph 140 of the Complaint, Defendant denies any
                                               14   Defendant caused any damage to Plaintiff, that she was abused or exploited by any
                                               15   Defendant, or the claimed need for extrication from any Defendant. Defendant
                                               16   further denies the existence of any photographs or text messages involving any of
                                               17   the Defendants, as alleged in the Complaint. Defendant denies each remaining
                                               18   allegation therein.
                                               19         141. In response to Paragraph 141 of the Complaint, Defendant denies each
                                               20   allegation therein, including any allegation that any of the Defendants in the
                                               21   Complaint “tormented” Plaintiff’s husband or called Plaintiff any names.
                                               22         142. In response to Paragraph 142 of the Complaint, Defendant denies each
                                               23   allegation.
                                               24         143. In response to Paragraph 143 of the Complaint, Defendant denies any
                                               25   alleged “abuses” or “deceptions.” Defendant lacks knowledge or information that
                                               26   would support the truth of the remaining allegations therein and, on that basis,
                                               27   denies each allegation.
                                               28
                                                                                              18
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 21 of 43 Page ID #:616



                                                1         144. In response to Paragraph 144 of the Complaint, Defendant denies each
                                                2   allegation therein.
                                                3         145. In response to Paragraph 145 of the Complaint, Defendant denies each
                                                4   allegation therein.
                                                5         146. In response to Paragraph 146 of the Complaint, Defendant denies each
                                                6   allegation therein.
                                                7         147. In response to Paragraph 147 of the Complaint, Defendant lacks
                                                8   knowledge or information that would support the truth that Plaintiff moved from
                                                9   Ensenada to California. Defendant denies each remaining allegation.
                                               10         148. In response to Paragraph 148 of the Complaint, Defendant denies each
                                               11   allegation therein.
                                               12         149. In response to Paragraph 149 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein.
                                               14         150. In response to Paragraph 150 of the Complaint, Defendant denies any
                                               15   alleged “brutal attacks.” Defendant lacks knowledge or information that would
                                               16   support the truth of the remaining allegations therein and, on that basis, denies each
                                               17   allegation.
                                               18         151. In response to Paragraph 151 of the Complaint, Defendant denies each
                                               19   allegation therein.
                                               20         152. In response to Paragraph 152 of the Complaint, Defendant lacks
                                               21   knowledge or information that would support the truth of the allegations that
                                               22   Plaintiff “called the San Diego police” and, on that basis, denies the allegation.
                                               23   Defendant denies each remaining allegation therein.
                                               24         153. In response to paragraph 153, Defendant denies any Defendant agreed
                                               25   to or represented that it had filed any marriage paperwork or made any “lies
                                               26   regarding their marital status.” Defendant lacks knowledge or information that
                                               27
                                               28
                                                                                               19
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 22 of 43 Page ID #:617



                                                1   would support the truth of the remaining allegations therein and, on that basis,
                                                2   denies each allegation.
                                                3         154. In response to Paragraph 154 of the Complaint, Defendant denies the
                                                4   allegations therein.
                                                5         155. In response to Paragraph 155 of the Complaint, Defendant denies the
                                                6   allegations therein. Defendant denies Plaintiff’s characterizations of religious
                                                7   doctrine and the allegations therein. Defendant asserts First Amendment Rights
                                                8   regarding allegations as to religion and religious doctrine.
                                                9         156. In response to Paragraph 156 of the Complaint, Defendants denies the
                                               10   allegations therein.
                                               11                      ANSWER TO FIRST CLAIM FOR RELIEF
                                               12                          Alleged Violation of 18 U.S.C. § 1584
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         157. In response to Paragraph 157, Defendant incorporates by reference
                                               14   each admission, denial, and allegation contained in Paragraphs 1 through 156
                                               15   herein.
                                               16         158. In response to Paragraph 158, this paragraph contains legal
                                               17   conclusions to which no response is required. To the extent any response is
                                               18   required, Defendant denies each allegation therein.
                                               19         159. In response to Paragraph 159, this paragraph contains legal
                                               20   conclusions to which no response is required. To the extent any response is
                                               21   required, Defendant denies each allegation therein.
                                               22         160. In response to Paragraph 160 of the Complaint, Defendant denies each
                                               23   allegation.
                                               24         161. In response to Paragraph 161 of the Complaint, Defendant denies each
                                               25   allegation.
                                               26         162. In response to Paragraph 162 of the Complaint, Defendant denies each
                                               27   allegation.
                                               28
                                                                                               20
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 23 of 43 Page ID #:618



                                                1         163. In response to Paragraph 163 of the Complaint, Defendant denies each
                                                2   allegation.
                                                3         164. In response to Paragraph 164 of the Complaint, Defendant denies each
                                                4   allegation.
                                                5         165. In response to Paragraph 165 of the Complaint, Defendant denies each
                                                6   allegation.
                                                7         166. In response to Paragraph 166 of the Complaint, Defendant denies each
                                                8   allegation therein.
                                                9         167. In response to Paragraph 167 of the Complaint, this Paragraph contains
                                               10   legal assertions which do not require an answer. To the extent any response is
                                               11   required, Defendant denies each allegation therein.
                                               12                     ANSWER TO SECOND CLAIM FOR RELIEF
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13                          Alleged Violation of 18 U.S.C. § 1589
                                               14         168. In response to Paragraph 168, Defendant incorporates by reference
                                               15   each admission, denial, and allegation contained in Paragraphs 1 through 167
                                               16   herein.
                                               17         169. In response to Paragraph 169 of the Complaint, Defendant denies each
                                               18   allegation.
                                               19         170. In response to Paragraph 170 of the Complaint, this Paragraph contains
                                               20   legal assertions which do not require an answer. To the extent any response is
                                               21   required, Defendant denies each allegation therein.
                                               22         171. In response to Paragraph 171 of the Complaint, Defendant denies each
                                               23   allegation.
                                               24         172. In response to Paragraph 172 of the Complaint, Defendant contends
                                               25   that no response is required as this Cause of Action is not directed at Defendant. To
                                               26   the extent any response is required, Defendant denies each allegation therein.
                                               27
                                               28
                                                                                              21
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 24 of 43 Page ID #:619



                                                1         173. In response to Paragraph 173 of the Complaint, Defendant denies each
                                                2   allegation.
                                                3         174. In response to Paragraph 174 of the Complaint, Defendant denies each
                                                4   allegation.
                                                5         175. In response to Paragraph 175 of the Complaint, Defendant denies each
                                                6   allegation therein.
                                                7         176. In response to Paragraph 176 of the Complaint, this Paragraph contains
                                                8   legal assertions which do not require an answer. To the extent any response is
                                                9   required, Defendant denies each allegation therein.
                                               10                      ANSWER TO THIRD CLAIM FOR RELIEF
                                               11                          Alleged Violation of 18 U.S.C. § 1590
                                               12         177. In response to Paragraph 177, Defendant incorporates by reference
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   each admission, denial, and allegation contained in Paragraphs 1 through 176
                                               14   herein.
                                               15         178. In response to Paragraph 178 of the Complaint, Defendant denies each
                                               16   allegation.
                                               17         179. In response to Paragraph 179 of the Complaint, this Paragraph contains
                                               18   legal assertions which do not require an answer. To the extent any response is
                                               19   required, Defendant denies each allegation therein.
                                               20         180. In response to Paragraph 180 of the Complaint, Defendant denies each
                                               21   allegation.
                                               22         181. In response to Paragraph 181 of the Complaint, Defendant denies each
                                               23   allegation.
                                               24         182. In response to Paragraph 182 of the Complaint, Defendant denies each
                                               25   allegation.
                                               26         183. In response to Paragraph 183 of the Complaint, Defendant denies each
                                               27   allegation.
                                               28
                                                                                              22
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 25 of 43 Page ID #:620



                                                1         184. In response to Paragraph 184 of the Complaint, Defendant denies each
                                                2   allegation therein.
                                                3         185. In response to Paragraph 185 of the Complaint, this Paragraph contains
                                                4   legal assertions which do not require an answer. To the extent any response is
                                                5   required, Defendant denies each allegation therein.
                                                6                    ANSWER TO FOURTH CLAIM FOR RELIEF
                                                7                  Alleged Conspiracy in Violation of 18 U.S.C. § 1594
                                                8         186. In response to Paragraph 186, Defendant incorporates by reference
                                                9   each admission, denial, and allegation contained in Paragraphs 1 through 185
                                               10   herein.
                                               11         187. In response to Paragraph 187 of the Complaint, Defendant denies each
                                               12   allegation therein.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         188. In response to Paragraph 188 of the Complaint, this Paragraph contains
                                               14   legal assertions which do not require an answer. To the extent any response is
                                               15   required, Defendant denies each allegation therein.
                                               16         189. In response to Paragraph 189 of the Complaint, Defendant denies each
                                               17   allegation therein.
                                               18         190. In response to Paragraph 190 of the Complaint, Defendant denies each
                                               19   allegation therein.
                                               20         191. In response to Paragraph 191of the Complaint, Defendant denies each
                                               21   allegation therein.
                                               22         192. In response to Paragraph 192 of the Complaint, the final sentence of
                                               23   the paragraph is a legal assertion which does not require an answer. To the extent
                                               24   any response is required, the allegations are denied. Defendant denies the remaining
                                               25   allegations therein.
                                               26         193. In response to Paragraph 193 of the Complaint, Defendant denies each
                                               27   allegation therein.
                                               28
                                                                                              23
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 26 of 43 Page ID #:621



                                                1         194. In response to Paragraph 194 of the Complaint, this Paragraph contains
                                                2   legal assertions which do not require an answer. To the extent any response is
                                                3   required, Defendant denies each allegation therein.
                                                4                      ANSWER TO FIFTH CLAIM FOR RELIEF
                                                5                         Alleged Violation of 18 U.S.C. § 1590(b)
                                                6         195. In response to Paragraph 195, Defendant incorporates by reference
                                                7   each admission, denial, and allegation contained in Paragraphs 1 through 194
                                                8   herein.
                                                9         196. In response to Paragraph 196 of the Complaint, Defendant denies each
                                               10   allegation.
                                               11         197. In response to Paragraph 197 of the Complaint, Defendant denies each
                                               12   allegation.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         198. In response to Paragraph 198 of the Complaint, Defendant denies each
                                               14   allegation.
                                               15         199. In response to Paragraph 199 of the Complaint, Defendant denies each
                                               16   allegation.
                                               17         200. In response to Paragraph 200, Defendant denies each allegation
                                               18   therein.
                                               19         201. In response to Paragraph 201 of the Complaint, Defendant denies each
                                               20   allegation.
                                               21         202. In response to Paragraph 202 of the Complaint, this Paragraph contains
                                               22   legal assertions which do not require an answer. To the extent any response is
                                               23   required, Defendant denies each allegation therein.
                                               24         203. In response to Paragraph 203 of the Complaint, Defendant denies each
                                               25   allegation therein.
                                               26
                                               27
                                               28
                                                                                              24
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 27 of 43 Page ID #:622



                                                1         204. In response to Paragraph 204 of the Complaint, this Paragraph contains
                                                2   legal assertions which do not require an answer. To the extent any response is
                                                3   required, Defendant denies each allegation therein.
                                                4                     ANSWER TO SIXTH CLAIM FOR RELIEF
                                                5                         Alleged Violation of 18 U.S.C. § 1593A
                                                6         205. In response to Paragraph 205, Defendant incorporates by reference
                                                7   each admission, denial, and allegation contained in Paragraphs 1 through 204
                                                8   herein.
                                                9         206. In response to Paragraph 206 of the Complaint, Defendant denies each
                                               10   allegation therein.
                                               11         207. In response to Paragraph 207 of the Complaint, this Paragraph contains
                                               12   legal assertions which do not require an answer. To the extent any response is
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   required, Defendant denies each allegation therein.
                                               14         208. In response to Paragraph 208 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         209. In response to Paragraph 209 of the Complaint, Defendant denies each
                                               17   allegation therein.
                                               18         210. In response to Paragraph 210 of the Complaint, Defendant each
                                               19   allegation therein.
                                               20         211. In response to Paragraph 211 of the Complaint, Defendant denies each
                                               21   allegation therein.
                                               22         212. In response to Paragraph 212 of the Complaint, Defendant denies each
                                               23   allegation therein.
                                               24         213. In response to Paragraph 213 of the Complaint, this Paragraph contains
                                               25   legal assertions which do not require an answer. To the extent any response is
                                               26   required, the allegations are denied.
                                               27
                                               28
                                                                                              25
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 28 of 43 Page ID #:623



                                                1                    ANSWER TO SEVENTH CLAIM FOR RELIEF
                                                2                         Alleged Violation of 29 U.S.C. § 201 et. seq.
                                                3         214. In response to Paragraph 214, Defendant incorporates by reference
                                                4   each admission, denial, and allegation contained in Paragraphs 1 through 213
                                                5   herein.
                                                6         215. In response to Paragraph 215 of the Complaint, this Paragraph contains
                                                7   legal assertions which do not require a response. To the extent any response is
                                                8   required, Defendant denies each allegation therein.
                                                9         216. In response to Paragraph 216 of the Complaint, the allegations
                                               10   regarding the application of 29 U.S.C. §203(d), the definition of an employee and
                                               11   employer, and the legal conclusions regarding payment of wages are legal
                                               12   assertions, which do not require a response. To the extent any response is required,
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   Defendant denies each allegation therein. Defendant denies each remaining
                                               14   allegation therein.
                                               15         217. In response to Paragraph 217 of the Complaint, Defendant denies each
                                               16   allegation therein.
                                               17         218. In response to Paragraph 218 of the Complaint, Defendant denies each
                                               18   allegation therein.
                                               19         219. In response to Paragraph 219 of the Complaint, Defendant denies each
                                               20   allegation therein.
                                               21         220. In response to Paragraph 220 of the Complaint, Defendant denies each
                                               22   allegation.
                                               23         221. In response to Paragraph 221 of the Complaint, this Paragraph contains
                                               24   legal assertions, which do not require a response. To the extent any response is
                                               25   required, Defendant denies each allegation therein.
                                               26
                                               27
                                               28
                                                                                                26
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 29 of 43 Page ID #:624



                                                1                     ANSWER TO EIGHTH CLAIM FOR RELIEF
                                                2                     Alleged Violation of the California Labor Code
                                                3         222. In response to Paragraph 222, Defendant incorporates by reference
                                                4   each admission, denial, and allegation contained in Paragraphs 1 through 221
                                                5   herein.
                                                6         223. In response to Paragraph 223 of the Complaint, this Paragraph contains
                                                7   legal assertions which do not require a response. To the extent any response is
                                                8   required, Defendant denies each allegation therein.
                                                9         224. In response to Paragraph 224 of the Complaint, this Paragraph contains
                                               10   legal assertions which do not require a response. To the extent any response is
                                               11   required, Defendant denies each allegation therein.
                                               12         225. In response to Paragraph 225 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation.
                                               14         226. In response to Paragraph 226 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         227. In response to Paragraph 227 of the Complaint, Defendant denies each
                                               17   allegation therein.
                                               18         228. In response to Paragraph 228 of the Complaint, Defendant denies each
                                               19   allegation therein.
                                               20         229. In response to Paragraph 229 of the Complaint, Defendant denies each
                                               21   allegation therein.
                                               22         230. In response to Paragraph 230 of the Complaint, this Paragraph contains
                                               23   legal assertions, which do not require a response. To the extent any response is
                                               24   required, denies each allegation therein.
                                               25
                                               26
                                               27
                                               28
                                                                                                27
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 30 of 43 Page ID #:625



                                                1                     ANSWER TO NINTH CLAIM FOR RELIEF
                                                2                         Alleged Violation Act 18 U.S.C. § 1962(c)
                                                3         231. In response to Paragraph 231, Defendant incorporates by reference
                                                4   each admission, denial, and allegation contained in Paragraphs 1 through 230
                                                5   herein.
                                                6         232. In response to Paragraph 232 of the Complaint, this Paragraph contains
                                                7   legal assertions which do not require a response. To the extent any response is
                                                8   required, Defendant denies each allegation therein.
                                                9         233. In response to Paragraph 233 of the Complaint, this Paragraph contains
                                               10   legal assertions which do not require a response. To the extent any response is
                                               11   required, Defendant denies each allegation therein.
                                               12         234. In response to Paragraph 234 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein.
                                               14         235. In response to Paragraph 235 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         236. In response to Paragraph 236 of the Complaint, Defendant denies each
                                               17   allegation therein.
                                               18         237. In response to Paragraph 237 of the Complaint, Defendant denies each
                                               19   allegation therein.
                                               20         238. In response to Paragraph 238 of the Complaint, Defendant denies each
                                               21   allegation therein.
                                               22         239. In response to Paragraph 239 of the Complaint, Defendant denies each
                                               23   allegation therein.
                                               24         240. In response to Paragraph 240 of the Complaint, Defendant denies each
                                               25   allegation therein.
                                               26         241. In response to Paragraph 241 of the Complaint, Defendant denies each
                                               27   allegation therein.
                                               28
                                                                                              28
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 31 of 43 Page ID #:626



                                                1         242. In response to Paragraph 242 of the Complaint, Defendant denies each
                                                2   allegation therein.
                                                3         243. In response to Paragraph 243 of the Complaint, Defendant denies each
                                                4   allegation therein.
                                                5         244. In response to Paragraph 244of the Complaint, Defendant denies each
                                                6   allegation therein.
                                                7         245. In response to Paragraph 245 of the Complaint, Defendant denies each
                                                8   allegation therein.
                                                9         246. In response to Paragraph 246 of the Complaint, this Paragraph contains
                                               10   legal assertions, which do not require a response. To the extent that any response is
                                               11   required, Defendant denies each allegation therein.
                                               12         247. In response to Paragraph 247of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation.
                                               14         248. In response to Paragraph 248 of the Complaint, this Paragraph contains
                                               15   legal assertions, which do not require a response. To the extent that any response is
                                               16   required, Defendant denies each allegation therein.
                                               17                     ANSWER TO TENTH CLAIM FOR RELIEF
                                               18                         Alleged Violation of Cal. Civ. Code § 1708.5
                                               19         249. In response to Paragraph 249, Defendant incorporates by reference
                                               20   each admission, denial, and allegation contained in Paragraphs 1 through 248
                                               21   herein.
                                               22         250. In response to Paragraph 250 of the Complaint, this Paragraph contains
                                               23   legal assertions, which do not require a response. To the extent a response is
                                               24   required, Defendant denies each allegation therein.
                                               25         251. In response to Paragraph 251 of the Complaint, this Paragraph contains
                                               26   legal assertions, which do not require a response. To the extent a response is
                                               27   required, Defendant denies each allegation therein.
                                               28
                                                                                               29
                                                                  COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 32 of 43 Page ID #:627



                                                1         252. In response to Paragraph 252 of the Complaint, Defendant denies each
                                                2   allegation therein.
                                                3         253. In response to Paragraph 253 of the Complaint, this Paragraph contains
                                                4   legal assertions, which do not require a response. To the extent any response is
                                                5   required, Defendant denies each allegation therein.
                                                6         254. In response to Paragraph 254 of the Complaint, Defendant denies each
                                                7   allegation therein.
                                                8         255. In response to Paragraph 255 of the Complaint, Defendant denies each
                                                9   allegation therein.
                                               10         256. In response to Paragraph 256 of the Complaint, Defendant denies each
                                               11   allegation therein.
                                               12         257. In response to Paragraph 257 of the Complaint, Defendant denies each
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   allegation therein.
                                               14         258. In response to Paragraph 258 of the Complaint, Defendant denies each
                                               15   allegation therein.
                                               16         259. In response to Paragraph 259 of the Complaint, this Paragraph contains
                                               17   legal assertions, which do not require a response. To the extent any response is
                                               18   required, Defendant denies each allegation therein.
                                               19                  ANSWER TO ELEVENTH CLAIM FOR RELIEF
                                               20                         Alleged Violation of Cal. Civ. Code § 52.4
                                               21         260. In response to Paragraph 260, Defendant incorporates by reference
                                               22   each admission, denial, and allegation contained in Paragraphs 1 through 259
                                               23   herein.
                                               24         261. In response to Paragraph 261 of the Complaint, this Paragraph contains
                                               25   legal assertions, which do not require a response. To the extent a response is
                                               26   required, Defendant denies each allegation therein.
                                               27
                                               28
                                                                                              30
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 33 of 43 Page ID #:628



                                                1         262. In response to Paragraph 262 of the Complaint, this Paragraph contains
                                                2   legal assertions, which do not require a response. To the extent a response is
                                                3   required, Defendant denies each allegation therein.
                                                4         263. In response to Paragraph 263 of the Complaint, Defendant denies each
                                                5   allegation therein.
                                                6         264. In response to Paragraph 264 of the Complaint, this Paragraph contains
                                                7   legal assertions, which do not require a response. To the extent a response is
                                                8   required, Defendant denies each allegation therein.
                                                9         265. In response to Paragraph 265 of the Complaint, Defendant denies each
                                               10   allegation therein.
                                               11         266. In response to Paragraph 266 of the Complaint, Defendant denies each
                                               12   allegation therein.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         267. In response to Paragraph 267 of the Complaint, Defendant denies each
                                               14   allegation therein.
                                               15         268. In response to Paragraph 268 of the Complaint, Defendant denies each
                                               16   allegation therein.
                                               17         269. In response to Paragraph 269 of the Complaint, Defendant denies each
                                               18   allegation therein.
                                               19         270. In response to Paragraph 270 of the Complaint, this Paragraph contains
                                               20   legal assertions, which do not require a response. To the extent any response is
                                               21   required, Defendant denies each allegation therein.
                                               22         The remainder of the Complaint contains Plaintiff’s request for relief, to
                                               23   which no response is required. To the extent a responsive pleading is required,
                                               24   Defendants deny that Plaintiff is entitled to the relief sought.
                                               25         All allegations stated in the complaint that have not been specifically, that
                                               26   require a response, and that are not otherwise expressly admitted herein, are hereby
                                               27   expressly denied.
                                               28
                                                                                                31
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                               Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 34 of 43 Page ID #:629



                                                  1                              AFFIRMATIVE DEFENSES
                                                  2         Defendant state the following affirmative and other defenses to the
                                                  3   Complaint and reserves the right to raise additional affirmative defenses prior to or
                                                  4   at the time of trial. Further, by alleging these defenses, Defendant is not in any way
                                                  5   agreeing or conceding that it has the burden of proof or burden of persuasion that
                                                  6   would otherwise rest with Plaintiff.
                                                  7         As a separate affirmative defense to each alleged claim for relief of the
                                                  8   Complaint, Answering Defendants allege as follows:
                                                  9                           FIRST AFFIRMATIVE DEFENSE
                                                 10                            Failure to State a Cause of Action
                                                 11         The Complaint fails, in whole or in part, fails to state facts sufficient to
                                                 12   constitute a cause of action, or any cause of action, against Defendant.
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13                          SECOND AFFIRMATIVE DEFENSE
                                                 14                               First Amendment Privilege
                                                 15         The alleged statements and purported implications in the Complaint are
                                                 16   privileged under the First Amendment to the United States Constitution.
                                                 17                           THIRD AFFIRMATIVE DEFENSE
                                                 18                                  Ministerial Exception
                                                 19         Plaintiff’s claims are barred by doctrine of Ministerial Exception pursuant to
                                                 20   the First Amendment right for religious ministries to select their own religious
                                                 21   ministers and manage the employment relationship free from government
                                                 22   regulation.
                                                 23                         FOURTH AFFIRMATIVE DEFENSE
                                                 24                            Ecclesiastical Abstention Doctrine
                                                 25         Plaintiff’s claims are barred by the Ecclesiastical Abstention Doctrine
                                                 26   grounded on the First Amendment’s Free Exercise Clause of the U.S. Constitution.
                                                 27
                                                 28
                                                                                                 32
                                                                    COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 35 of 43 Page ID #:630



                                                1                           FIFTH AFFIRMATIVE DEFENSE
                                                2                             No Subject Matter Jurisdiction
                                                3         Plaintiff’s Complaint cannot establish subject matter jurisdiction, and thus
                                                4   Plaintiff is barred from recovery.
                                                5                           SIXTH AFFIRMATIVE DEFENSE
                                                6                                           Consent
                                                7         Defendant is informed and believe and based thereon, allege that if any
                                                8   conduct alleged in the Complaint actually occurred, it occurred with Plaintiff’s
                                                9   consent.
                                               10                         SEVENTH AFFIRMATIVE DEFENSE
                                               11                          No Employer Employee Relationship
                                               12         Defendant did not employ Plaintiff. At all relevant times, Plaintiff was not
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   Defendant’s employee.
                                               14                         EIGHTH AFFIRMATIVE DEFENSE
                                               15                                         No Causation
                                               16         Plaintiff cannot establish the requisite causal connection between any alleged
                                               17   wrongdoing related to protected rights and any alleged and cognizable adverse
                                               18   employment action.
                                               19                           NINTH AFFIRMATIVE DEFENSE
                                               20                                  Failure to Mitigate Damages
                                               21         Defendant is informed and believes and, based thereon, alleges that, as to
                                               22   each alleged cause of action, Plaintiff failed, refused and neglected to take
                                               23   reasonable steps to mitigate the alleged damages, if any, thus barring or diminishing
                                               24   Plaintiff's recovery herein.
                                               25
                                               26
                                               27
                                               28
                                                                                                33
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 36 of 43 Page ID #:631



                                                1                          TENTH AFFIRMATIVE DEFENSE
                                                2                                          Estoppel
                                                3         Defendant is informed and believes and based thereon alleges that Plaintiff
                                                4   engaged in conduct and activities with respect to the subject of this litigation, and
                                                5   by reason of said activities and conduct, is estopped from asserting any claims for
                                                6   damages or seeking any other relief against Defendant.
                                                7                        ELEVENTH AFFIRMATIVE DEFENSE
                                                8                                          Waiver
                                                9         Defendant is informed, believes and based thereon alleges that Plaintiff
                                               10   executed a waiver and release and/or otherwise agreed to release and waive its
                                               11   rights to some or all of the claims asserted in the Complaint.
                                               12                        TWELFTH AFFIRMATIVE DEFENSE
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13                                   Statute of Limitations
                                               14         Defendant is informed and believes and based thereon, alleges that the
                                               15   Complaint, and each and every cause of action contained therein, is barred by the
                                               16   applicable statutes of limitation.
                                               17                      THIRTEENTH AFFIRMATIVE DEFENSE
                                               18                                    Doctrine of Laches
                                               19         Defendant is informed, believes and based thereon alleges that Plaintiff
                                               20   waited an unreasonable period of time before asserting its claims, if any, against
                                               21   Defendant, and is barred from asserting such claims under the doctrine of laches.
                                               22                      FOURTEENTH AFFIRMATIVE DEFENSE
                                               23                            Intervening and Superseding Acts
                                               24         The damages or losses alleged sustained by Plaintiff, if any, were the direct
                                               25   and proximate result of intervening and superseding actions on the part of other
                                               26   parties, and not Defendants, barring Plaintiff’s recovery from Defendant.
                                               27
                                               28
                                                                                               34
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 37 of 43 Page ID #:632



                                                1                       FIFTEENTH AFFIRMATIVE DEFENSE
                                                2                                     Justifiable Reliance
                                                3         Any representation or other act by Defendant on which Plaintiff bases her
                                                4   claims was made by Defendant in justifiable reliance on the actions and
                                                5   representations on others, and Plaintiff must look to those parties instead of to
                                                6   Defendant for recovery, if any.
                                                7                       SIXTEENTH AFFIRMATIVE DEFENSE
                                                8                                  Plaintiff’s Knowledge
                                                9         Plaintiff’s claims are barred by her actual or constructive knowledge or
                                               10   acceptance of the facts on which Plaintiff base her claims against Defendant.
                                               11                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                               12                                          Privilege
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         The alleged actions, statements and other actionable events attributed to
                                               14   Defendant were absolutely or qualifiedly privileged.
                                               15                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                               16                                Doctrine of Unclean Hands
                                               17         By virtue of Plaintiff's own careless, negligent and other wrongful conduct,
                                               18   Plaintiff should be barred from recovering against Defendant by the equitable
                                               19   doctrine of unclean hands.
                                               20                      NINETEENTH AFFIRMATIVE DEFENSE
                                               21                                         Good Faith
                                               22         All acts done by Defendant were performed fairly, in good faith and for a
                                               23   lawful purpose, and were reasonable and justified under the circumstances.
                                               24                      TWENTIETH AFFIRMATIVE DEFENSE
                                               25                       Failure to State a Claim for Attorney Fees
                                               26         Plaintiff has failed to state facts sufficient for an award of attorneys’ fees.
                                               27
                                               28
                                                                                                35
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 38 of 43 Page ID #:633



                                                1                    TWENTY- FIRST AFFIRMATIVE DEFENSE
                                                2                                   Third Party Liability
                                                3         Plaintiff’s Complaint, and each and every purported cause of action set forth
                                                4   therein, are barred, in whole or in part, to the extent the actions that purportedly
                                                5   caused damage to Plaintiff were performed by third parties or other parties over
                                                6   whom Defendant is not responsible and over which Defendant has no control.
                                                7                   TWENTY- SECOND AFFIRMATIVE DEFENSE
                                                8                                   No Punitive Damages
                                                9         Defendant has not acted with malice, reckless indifference or fraud toward
                                               10   Plaintiff and, therefore, Defendant cannot be liable for punitive damages.
                                               11                    TWENTY- THIRD AFFIRMATIVE DEFENSE
                                               12                                           Fraud
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         Plaintiff’s claims are barred by Plaintiff’s acts of fraud.
                                               14                  TWENTY- FOURTH AFFIRMATIVE DEFENSE
                                               15                            After-Acquired Evidence Doctrine
                                               16         Plaintiff may be barred, in whole or in part, from recovery of damages as
                                               17   alleged and prayed for in the Complaint by the after-acquired evidence doctrine.
                                               18                    TWENTY- FIFTH AFFIRMATIVE DEFENSE
                                               19                                   Plaintiffs’ Negligence
                                               20         If Plaintiff suffered any injury or damage as alleged in the Complaint, such
                                               21   injury or damage was caused, in whole or in part, by the carelessness and
                                               22   negligence of Plaintiff or its agents and Plaintiff should therefore recover nothing
                                               23   from Defendant, or any recovery otherwise due from Defendant should be reduced
                                               24   to reflect the percentage to which the fault and negligence of Plaintiff or its agents
                                               25   caused and contributed to the injuries or damages claimed to have been suffered.
                                               26
                                               27
                                               28
                                                                                                36
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 39 of 43 Page ID #:634



                                                1                    TWENTY- SIXTH AFFIRMATIVE DEFENSE
                                                2                                        Doe Defendants
                                                3         Defendant is not legally responsible for the acts and/or omissions of those
                                                4   additional defendants named in the Complaint and/or to be named as Does.
                                                5                  THIRTY- SEVENTH AFFIRMATIVE DEFENSE
                                                6                                     Lack of Standing
                                                7         Defendant is informed and believes and based thereon, alleges that Plaintiff
                                                8   lacks standing to sue, thereby barring Plaintiff's Complaint, and each and every
                                                9   cause of action contained therein.
                                               10                   THIRTY- EIGHTH AFFIRMATIVE DEFENSE
                                               11                             Lack of Justifiable Controversy
                                               12         Defendant is informed and believes and, based thereon, alleges that the
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   complaint was brought without reasonable cause and without a good faith belief
                                               14   that there was a justifiable controversy under the facts or the law, and that Plaintiff
                                               15   is therefore responsible for Defendant's necessary and reasonable defense costs,
                                               16   including attorneys’ fees.
                                               17                    THIRTY- NINTH AFFIRMATIVE DEFENSE
                                               18                                        Other Defenses
                                               19         Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Defendant
                                               20   reserves the right to assert such other defenses, affirmative or otherwise, as may
                                               21   prove through discovery to be applicable.
                                               22                       FOURTIETH AFFIRMATIVE DEFENSE
                                               23                                         Amendment
                                               24         Defendant reserve the right to amend its Answer and Affirmative Defenses if
                                               25   investigation, discovery, and further information warrants such amendment, and
                                               26   further to assert any applicable matters of law during the pendency of this action.
                                               27
                                               28
                                                                                                37
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 40 of 43 Page ID #:635



                                                1                      FORTY- FIRST AFFIRMATIVE DEFENSE
                                                2                                       Counterclaims
                                                3         Defendant reserves the right to assert such claims, counterclaims, third-party
                                                4   claims, or other claims as investigation and discovery may prove applicable, and
                                                5   hereby reserves unto itself all of its rights associated with any such claim or
                                                6   potential claim.
                                                7           INCORPORATION OF OTHER AFFIRMATIVE DEFENSES
                                                8         Defendant incorporates all other affirmative defenses that are set forth by
                                                9   parties to this action to the extent that they are applicable.
                                               10                                    REQUEST FOR RELIEF
                                               11   WHEREFORE, Defendant prays for judgment against Plaintiff as follows:
                                               12         1.     The Plaintiff takes nothing by way of her Complaint;
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         2.     That Plaintiff’s Complaint be dismissed with prejudice and judgment
                                               14                entered in favor of Defendant;
                                               15         3.     That Defendant be awarded costs of suit incurred in this action;
                                               16         4.     That Defendant be awarded attorneys’ fees to the extent allowed by law;
                                               17                and
                                               18         5.     For such further relief the Court deems fair and just.
                                               19   Dated: June 2, 2020                         DAILY ALJIAN LLP
                                               20
                                               21                                               By:
                                                                                                  Reed Aljian
                                               22                                                 Attorneys for Defendant,
                                                                                                  COMMUNICATION CENTER
                                               23                                                 BEREA U.S.A. LLC, erroneously
                                                                                                  sued as INTERNATIONAL BEREA
                                               24                                                 USA
                                               25
                                               26
                                               27
                                               28
                                                                                                 38
                                                                 COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 41 of 43 Page ID #:636



                                                1                            DEMAND FOR JURY TRIAL
                                                2         Defendant COMMUNICATION CENTER BEREA U.S.A. LLC hereby
                                                3   demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure
                                                4   and Local Rule 38-1.
                                                5   Dated: June 2, 2020                      DAILY ALJIAN LLP
                                                6
                                                7                                            By:
                                                                                               Reed Aljian
                                                8                                              Attorneys for Defendant,
                                                                                               COMMUNICATION CENTER
                                                9                                              BEREA U.S.A. LLC, erroneously
                                                                                               sued as INTERNATIONAL BEREA
                                               10                                              USA
                                               11
                                               12
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                                                             39
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 42 of 43 Page ID #:637



                                                1                                 PROOF OF SERVICE
                                                2                         UNITED STATES DISTRICT COURT
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                3
                                                    CASE NAME:         SOCHIL MARTIN v. LA LUZ DEL MUNDO, et al.
                                                4
                                                          I am employed in the City of Newport Beach, County of Orange, State of
                                                5   California. I am over the age of 18 years and not a party to the within action. My
                                                    business address is 100 Bayview Circle, Suite 5500, Newport Beach, California
                                                6   92660. On June 2, 2020, I caused the foregoing document(s) to be served on:
                                                7      DEFENDANT COMMUNICATION CENTER BEREA U.S.A. LLC’S
                                                8    ANSWER TO PLAINTIFF SOCHIL MARTIN’S COMPLAINT; DEMAND
                                                                         FOR JURY TRIAL
                                                9
                                               10   on the following parties:
                                               11                               SEE ATTACHED SERVICE LIST
                                               12
                                                    [X]   (BY CM/ECF ELECTRONIC FILING) I caused such document(s) listed
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13         above to be served through this Court’s electronic transmission facilities via
                                                          the Notice of Electronic Filing (NEF) and hyperlink, to the parties and/or
                                               14         counsel who are determined this date to be registered CM/ECF Users set
                                                          forth in the service list obtained from this Court on the Electronic Mail
                                               15         Notice List.
                                               16   [X]   (FEDERAL) I declare that I am employed in the office of a member of the
                                                          bar of this court, at whose direction this service was made.
                                               17
                                               18         Executed on June 2, 2020, at Newport Beach, California.
                                               19
                                                                                                      /s/ Courtney Dorner
                                               20                                                        Courtney Dorner
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                                                              40
                                                                COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
                                       Case 2:20-cv-01437-ODW-AS Document 45 Filed 06/02/20 Page 43 of 43 Page ID #:638



                                                1
                                                2                                 SERVICE LIST
                                                3
                                                4   Deborah S. Mallgrave
                                                      DMallgrave@GGTrialLaw.com
                                                5   Joshua M. Robbins
                                                      JRobbins@ggtriallaw.com
                                                6   GREENBERG GROSS LLP
                                                    601 South Figueroa St, 30th Floor
                                                7   Los Angeles, CA 90017
                                                    Telephone: 213.334.7000
                                                8   Facsimile: 213.334.7001
                                                      Attorneys for Plaintif, SOCHIL MARTIN
                                                9
                                                    Michael G. Finnegan
                                               10     Mike@AndersonAdvocates.com
                                                    Jennifer E. Stein
                                               11     Jennifer@AndersonAdvocates.com
                                                    JEFF ANDERSON & ASSOCIATES
                                               12   11812 San Vincente Blvd, #503
                                                    Los Angeles, CA 90049
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   Telephone: 310.357.2425
                                                    Facsimile: 651.297.6543
                                               14     Attorneys for Plaintiff SOCHIL MARTIN
                                               15   Alan J. Jackson
                                                      ajackson@werksmanjackson.com
                                               16   Caleb E. Mason
                                                      cmason@werksmanjackson.com
                                               17   Michael G. Freedman
                                                    mfreedman@werksmanjackson.com
                                               18   WERKSMAN JACKSON & QUINN LLP
                                                    888 W 6th St, Fourth Floor
                                               19   Los Angeles, CA 90017
                                                    Telephone: 213.688.0460
                                               20   Facsimile: 213.624.1942
                                                     Attorneys for Defendant NAASÓN JOAQUÍN GARCÍA
                                               21
                                                    Ethan J. Brown
                                               22     ethan@bnsklaw.com
                                                    Geoffrey A. Neri
                                               23     geoff@bnsklaw.com
                                                    BROWN, NERI, SMITH & KHAN LLP
                                               24   11601 Wilshire Blvd., Suite 2080
                                               25   Telephone: 310.593.9890
                                                    Facsimile: 310.593.9980
                                               26     Attorneys for Defendants JOSE HERNANDEZ, SILVERIO CORONADO,
                                                    AURELIO ZAVALETA, UZZIEL JOAQUIN, JONATHAN MENDOZA,
                                               27   DAVID MENDOZA, BENJAMIN JOAQUIN AND JOSE LUIS ESTRADA
                                               28
                                                                                          41
                                                              COMMUNICATION CENTER BEREA U.S.A. LLC’S ANSWER TO COMPLAINT
